Title: To Thomas Jefferson from David McClure, 19 October 1820
From: McClure, David
To: Jefferson, Thomas


Dear Sir,
Philada
October 19th 1820
Some time since I took the liberty to forward you a description of a plotting table. I have concluded to present it to the public and the pamphlet I forward you contains a sufficient description by which to make, and apply the same.The pamphlet you will perceive is my report on a late survey of a section of the River Delaware, and contains some original matter which I would be happy to have your sentiments on. With sincere respectsI am your Obt sertDavid M Clure